UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedMay 31, 2009 o TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-107179 and 000-51210 TREMONTFAIR,INC. (Exact name of registrant as specified in its charter) Nevada 98-0380519 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
